DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on February 16, 2022. Claims 1-4, 6-7, 9-13, and 21 are pending in the application and are being examined herein.
The amendment to the claims filed on February 16, 2022 does not comply with the requirements of 37 CFR 1.121(c) because claim text should not be presented for cancelled claims 5 and 14-20. Applicant is required to remove the text of cancelled claims 5 and 14-20. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states (emphasis added in bold below):

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status 
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Status of Objections and Rejections
	The objection to the drawings is maintained and modified as necessitated by the amendments.
	The rejection of claim 5 is obviated by Applicant’s cancellation.

	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Cozzette in view of Staib and in view of Forrow is withdrawn in view of Applicant’s cancellation of claim 5.
The rejection of claims 10 and 12 under 35 U.S.C. 103 as being unpatentable over Cozzette in view of Staib is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
	New objections to the claims are necessitated by the amendments.
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Drawings
The drawings were received on February 16, 2022.  These drawings are acceptable.
The drawings are objected to because in Fig. 3B-2, reference character “108 & 302” should read “108”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 10, “a second transport” should read “a second transport material” for consistency and clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Say et al. (US 2008/0275323 A1) and further in view of Staib et al. (US 2015/0038814 A1) and further in view of Cozzette et al. (US 2002/0090738 A1).
Regarding claim 1, Say teaches an electrode (an analyte sensor comprising a working electrode 58a, Fig. 4A, para. [0020], [0112]), comprising:
a working conductor having an electrode reactive surface (the working electrode 58a has a working surface that is exposed to an analyte, Fig. 4A, para. [0050], [0106], [0112], [0121]);
a first reactive chemistry being responsive to a first analyte (a sensing layer 64 includes an enzyme to catalyze a reaction of the analyte, Fig. 4A, para. [0107], [0112]-[0113]);
a first transport material (a separation layer 61 may act as a mass transport limiting layer, Fig. 4A, para. [0112]), the first transport material being located between the working conductor and the first reactive chemistry (the separation layer 61 is located between the working electrode 58a and the sensing layer 64, Fig. 4A, para. [0112]).
Say teaches that the sensing layer 64 may contain an enzyme such as glucose oxidase and that the separation layer 61 acting as a mass transport limiting layer may be a polymer membrane (Fig. 4A, para. [0111]-[0113], [0160]-[0161]). Say fails to teach a separation chemistry between the first reactive chemistry and the first transport material.
Staib teaches an in vivo amperometric sensor for measuring the concentration of an analyte in a body fluid (abstract). Staib teaches a sensing layer 9 comprising glucose oxidase (Fig. 1, para. [0025]), and teaches a membrane layer 11 made of a polymer material that hinders analyte diffusion as little as possible (Fig. 1, para. [0033]). Staib teaches an enzyme-free layer 10 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the analyte sensor of Say to include an enzyme-free layer in between the sensing layer and the polymer membrane as taught by Staib because it prevents enzyme from leaking out of the sensing layer (Staib, Fig. 1, para. [0032]).
Modified Say teaches the first reactive chemistry (the sensing layer 64 including an enzyme such as glucose oxidase to catalyze a reaction of the analyte, Fig. 4A, para. [0107], [0112]-[0113]) and the separation chemistry (the enzyme-free layer, Staib, Fig. 1, para. [0032], see modification supra). Modified Say fails to teach a second transport material being disposed as a layer over the separation chemistry and the first reactive chemistry.
Cozzette teaches an electronic device for the analyses of biologically significant analyte species (abstract). Cozzette teaches a glucose biosensor comprising an indicator electrode and a biolayer 7 including enzymes such as glucose oxidase (Fig. 8A, para. [0072], [0108], [0171]; the indicator electrode in Fig. 8A is the top electrode in the middle stack of electrodes, comparable to the indicator electrode 5 in Fig. 2). Cozzette teaches that an analyte attenuation (AA) layer 8 is established over the biolayer 7 (Fig. 8A, para. [0050], [0171]). Cozzette teaches that the AA layer 8 serves as an overlaid structure for the attenuation of the transport of selected analyte species, and is capable of excluding contaminating constituents of the sample whose direct contact with the underlying structures would result in interference with or fouling and an eventual reduction in the reliability of the biosensor (Fig. 8A, para. [0050]). Cozzette teaches that the AA layer 8 is made from silicone rubber (Fig. 8A, para. [0158]).

The limitations “measuring a presence of an analyte,” “enables flux of the first analyte to the first reactive chemistry and the working conductor,” “minimizing mixing of the first reactive chemistry and the first transport material,” and “confines flux of the first analyte to the first transport material” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Say teaches that the analyte sensor is used for determination of an analyte such as glucose (para. [0039]), so the analyte sensor is capable of the recitation “measuring a presence of an analyte.” Modified Say also teaches that the separation layer 61 may act as amass transport limiting layer for the analyte and is located between the working electrode 58a and the sensing layer 64 (Fig. 4A, para. [0112], [0157]), so the separation layer is capable of the recitation “enables flux of the first analyte to the first reactive chemistry and the working conductor.” Modified Say also teaches that the enzyme-free layer prevents supra), so the enzyme-free layer is capable of the recitation “minimizing mixing of the first reactive chemistry and the first transport material.” Modified Say also teaches that the AA layer is made from silicone rubber and serves as an overlaid structure for the attenuation of the transport of selected analyte species (Cozzette, Fig. 8A, para. [0050], [0158], see modification supra), so the silicone rubber AA layer is capable of the recitation “confines flux of the first analyte to the first transport material.”
Regarding claim 2, Modified Say teaches wherein the first reactive chemistry does not include a cofactor (the sensing layer 64 includes an enzyme such as glucose oxidase and is silent with respect to a cofactor when the enzyme is glucose oxidase, Fig. 4A, para. [0107], [0111]- [0113], so Examiner interprets the sensing layer 64 to not include a cofactor).
Regarding claim 9, Modified Say teaches the separation chemistry (the enzyme-free layer, Staib, Fig. 1, para. [0032]-[0033], see modification supra).
The limitation “enables selective transport of the analyte between the first reactive chemistry and the first transport material” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
supra), so the enzyme-free layer is capable of the recitation “enables selective transport of the analyte between the first reactive chemistry and the first transport material.”
Regarding claim 21, Modified Say teaches wherein the second transport material is silicone (the silicone rubber AA layer, Cozzette, Fig. 8A, para. [0158], see modification supra).
Claims 1, 3-4, 6-7, 9, and 21 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cozzette et al. (US 2002/0090738 A1) and further in view of Staib et al. (US 2015/0038814 A1), as evidenced by Van Der Donk et al., Recent developments in pyridine nucleotide regeneration, Current Opinion in Biotechnology, Vol. 14, Issue 4, pp. 421-426 (2003) (hereinafter “Van Der Donk”) with respect to claims 4 and 6.
Regarding claim 1, Cozzette teaches an electrode (a glucose biosensor comprising an indicator electrode, Fig. 8A, para. [0072], [0108], [0171]), comprising:
a working conductor having an electrode reactive surface (the indicator electrode has an electrocatalytic surface that is exposed to an analyte, Fig. 8A, para. [0102], [0170]; the indicator electrode in Fig. 8A is the top electrode in the middle stack of electrodes, comparable to the indicator electrode 5 in Fig. 2);
a first reactive chemistry being responsive to a first analyte (a biolayer 7 includes enzymes such as glucose dehydrogenase and NADH oxidase with an organic cofactor in order to detect the analyte, Fig. 8A, para. [0132], [0145], [0150]-[0151], claim 35);
a first transport material (a gas permeable membrane 8 that allows transport of analytes, Fig. 8A, para. [0086], [0171]), the first transport material being located between the working 
Cozzette teaches that the biolayer 7 may contain enzymes such as glucose dehydrogenase and NADH oxidase with an organic cofactor and that the gas permeable membrane 8 may be a polymer material (Fig. 8A, para. [0132], [0145], [0150]-[0151], [0157], [0160], claim 35). Cozzette fails to teach a separation chemistry between the first reactive chemistry and the first transport material.
Staib teaches an amperometric sensor for measuring the concentration of an analyte (abstract). Staib teaches a sensing layer 9 comprising glucose dehydrogenase and a NAD cofactor (Fig. 1, para. [0052]), and teaches a membrane layer 11 made of a polymer material that hinders analyte diffusion as little as possible (Fig. 1, para. [0033]). Staib teaches an enzyme-free layer 10 permeable for the analyte in between the sensing layer 9 and the membrane layer 11 (Fig. 1, para. [0032]-[0033]), wherein the enzyme-free layer 10 prevents enzyme from leaking out of the sensing layer 9 (Fig. 1, para. [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glucose biosensor of Cozzette to include an enzyme-free layer in between the enzyme biolayer and the polymer membrane as taught by Staib because it prevents enzyme from leaking out of the enzyme layer (Staib, Fig. 1, para. [0032]).
Modified Cozzette teaches a second transport material being disposed as a layer over the separation chemistry and the first reactive chemistry (an analyte attenuation (AA) layer 8 is established over the biolayer 7, Fig. 8A, para. [0050], [0171]; since the biolayer 7 is disposed over the enzyme-free layer, see modification supra, then the AA layer 8 is also disposed over the enzyme-free layer).

Examiner further notes that Modified Cozzette teaches that the glucose biosensor is used for determination of an analyte such as glucose (para. [0046]), so the glucose biosensor is capable of the recitation “measuring a presence of an analyte.” Modified Cozzette also teaches that the gas permeable membrane 8 allows transport of analytes and is located between the indicator electrode and the biolayer 7 (Fig. 8A, para. [0086], [0171]), so the gas permeable membrane is capable of the recitation “enables flux of the first analyte to the first reactive chemistry and the working conductor.” Modified Cozzette also teaches that the enzyme-free layer prevents enzyme from leaking out of the biolayer 7 and is located between the biolayer 7 and the gas permeable membrane 8 (Cozzette, Fig. 8A, para. [0132], [0145], [0150]-[0151], [0157], [0160], claim 35, Staib, Fig. 1, para. [0032]-[0033], see modification supra), so the enzyme-free layer is capable of the recitation “minimizing mixing of the first reactive chemistry and the first transport material.” Modified Cozzette also teaches that the AA layer is made from silicone rubber and serves as an overlaid structure for the attenuation of the transport of selected 
Regarding claim 3, Modified Cozzette teaches wherein the first reactive chemistry includes a cofactor, the cofactor being responsive to a second analyte (the biolayer 7 includes enzymes such as glucose dehydrogenase and NADH oxidase with an organic cofactor, Fig. 8A, para. [0132], [0145], [0150]-[0151], claim 35).
Regarding claim 4, Modified Cozzette teaches a cofactor enhancing feature (NADH oxidase, para. [0145], claim 35). As evidenced by Van Der Donk, NAD+ cofactor can be recycled from NADH by using NADH oxidases (pg. 423, left column, last paragraph, right column, first and second paragraphs, Enzymatic regeneration of NAD(P)+).
Regarding claim 6, Modified Cozzette teaches wherein the cofactor enhancing feature includes addition of a second reactive chemistry within the electrode (the NADH oxidase is within the biolayer 7, Fig. 8A, para. [0132], [0145], [0150]-[0151], claim 35; Examiner interprets the NADH oxidase to read on a second reactive chemistry). As evidenced by Van Der Donk, NAD+ cofactor can be recycled from NADH by using NADH oxidases (pg. 423, left column, last paragraph, right column, first and second paragraphs, Enzymatic regeneration of NAD(P)+).
The limitation “generating the cofactor via a reaction with an endogenous analyte” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
+ from NADH (Van Der Donk, pg. 423, left column, last paragraph, right column, first and second paragraphs, Enzymatic regeneration of NAD(P)+, see modification supra), so the NADH oxidase is capable of the recitation “generating the cofactor via a reaction with an endogenous analyte.”
Regarding claim 7, Modified Cozzette teaches wherein the second reactive chemistry is selectively applied at least at a single discrete location within the electrode (the glucose biosensor comprising the biolayer 7 comprises the NADH oxidase, Fig. 8A, para. [0132], [0145], [0150]-[0151], claim 35; since the glucose biosensor comprising the biolayer 7 comprises the NADH oxidase, Examiner interprets the NADH oxidase to be selectively applied at least at a single discrete location within the glucose biosensor comprising the biolayer 7).
Regarding claim 9, Modified Cozzette teaches the separation chemistry (the enzyme- free layer, Staib, Fig. 1, para. [0032]-[0033], see modification supra).
The limitation “enables selective transport of the analyte between the first reactive chemistry and the first transport material” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Cozzette teaches that the enzyme-free layer is permeable for the analyte and is located between the biolayer 7 and the gas permeable membrane supra), so the enzyme-free layer is capable of the recitation “enables selective transport of the analyte between the first reactive chemistry and the first transport material.”
Regarding claim 21, Modified Cozzette teaches wherein the second transport material is silicone (the silicone rubber AA layer, Fig. 8A, para. [0158]).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cozzette et al. (US 2002/0090738 A1) and further in view of Staib et al. (US 2015/0038814 A1), as evidenced by Van Der Donk et al., Recent developments in pyridine nucleotide regeneration, Current Opinion in Biotechnology, Vol. 14, Issue 4, pp. 421-426 (2003) (hereinafter “Van Der Donk”) with respect to claim 4, as applied to claims 1 and 4 above, and further in view of Van Der Donk, as evidenced by Applicant’s specification with respect to claims 10-13.
Regarding claims 10-13, Modified Cozzette also teaches that the biolayer 7 includes enzymes such as glucose dehydrogenase and NADH oxidase with an organic cofactor (Fig. 8A, para. [0132], [0145], [O150]-[0151], claim 35). Modified Cozzette teaches that the AA layer is capable of preventing interfering electroactive species and other contaminating constituents from passing through to the underlying structures (Fig. 8A, para. [0050]-[0051], [0170]-[0171]). Since the AA layer reads on the previously recited second transport material, Modified Cozzette fails to teach a separate interference reduction material, wherein the interference reduction material is selected based on an ability to reduce an endogenous analyte, and wherein the interference reduction material is selected based on ability to reduce another analyte generated by a reaction between an endogenous analyte and the cofactor enhancing feature.
+ can be recycled from NADH by using NADH oxidases, wherein the reaction also produces hydrogen peroxide which is damaging, so catalase must be added to decompose the generated hydrogen peroxide (pg. 423, left column, last paragraph, right column, first and second paragraphs, Enzymatic regeneration of NAD(P)+; Examiner interprets the catalase to read on an interference reduction material selected based on an ability to reduce an endogenous analyte; Examiner interprets the catalase to read on an interference reduction material selected based on ability to reduce another analyte generated by a reaction between an endogenous analyte and the cofactor enhancing feature; Examiner notes that Applicant also discloses catalase as an example of interference reduction material in para. [0031] of the instant specification).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glucose biosensor of Modified Cozzette to include catalase as taught by Van Der Donk because using catalase to decompose the produced hydrogen peroxide prevents damage (Van Der Donk, abstract, pg. 421, left column, last paragraph, right column, first paragraph, Introduction, pg. 423, left column, last paragraph, right column, first and second paragraphs, Enzymatic regeneration of NAD(P)+).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new interpretation of Cozzette. The AA layer of Cozzette is now relied upon for the feature of a second transport material being disposed as a layer over the separation chemistry and supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699